DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The eTD filed on 1/20/2022 has been approved and accordingly, the double patenting rejection with US-9,939,517 has been withdrawn.  

Response to Amendment
This office action has been changed in response to the amendment filed on 10/18/2021.  

EXAMINER'S AMENDMENT



An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Grzesik on 1/24/2022.


1. (Currently Amended)	A method, with a server system, for determining a position of a portable electronic device, the method comprising:
	obtaining, by the server system, a set of data packets from a plurality of wireless nodes, wherein each data packet in the set of data packets is associated with a positioning request from a portable electronic device, wherein the server system, the plurality of wireless nodes, and the portable electronic device are separate and distinct from each other, and wherein the server system is configured to determine positions of multiple different portable electronic devices;
	obtaining, by the server system, a time stamp and a first set of time offset information from and included in each data packet in the set of data packets, wherein the time stamp is indicative of a respective wireless node of the plurality of wireless nodes receiving the positioning request from the portable electronic device, and wherein the first set of time offset information is indicative of a 
	generating, by the server system, an offset-adjusted time stamp for each time stamp based on the first set of time offset information associated with each time stamp; and
	determining, by the server system, a location of the portable electronic device based on each of the offset-adjusted time stamps and known position of each wireless node in the plurality of wireless nodes.

2. (Previously Presented)	The method of claim 1, further comprising:
	determining a second set of time offset information representing a time offset between the respective wireless node and the server system identifying a time difference between a system clock of the wireless node and a system clock of the server system, 
wherein generating the offset-adjusted time stamp for each time stamp is further based on the second set of time offset information.

3. (Previously Presented)	The method of claim 1, further comprising:
	determining a second set of time offset information representing a separate time offset between a system clock of the wireless node and a system clock of each remaining wireless node of the plurality of wireless nodes, 
wherein generating the offset-adjusted time stamp for each time stamp is further based on the second set of time offset information.

4. (Previously Presented)	The method of claim 1, further comprising:
	prior to determining the location of the portable electronic device, determining if data packets associated with the same positioning request from the portable electronic device have been received from a threshold number of wireless nodes, wherein the threshold number of wireless nodes is greater than one.

5. (Original)	The method of claim 4, further comprising:
	in response to determining that data packets associated with the same positioning request have not been received from the threshold number of wireless nodes, sending an error message to the portable electronic device.

6. (Original)	The method of claim 4, wherein determining the location of the portable electronic device is in response to determining that data packets associated with the same positioning request have been received from the threshold number of wireless nodes.

7. (Currently Amended)	The method of claim 4, wherein determining if each data packet in the set of data packets is associated with the same positioning request comprises at least one of:
	comparing positioning request identifiers within each data packet in the set of data packets; and
	generating a fingerprint of at least one portion of each data packet in the set of data packets and comparing the fingerprints to each other.

8. (Currently Amended)	The method of claim 1, wherein determining the location of the portable electronic device comprises:
	calculating, based on the offset-adjusted time stamps, a time difference of arrival measurement for each wireless node in the plurality of wireless nodes, the timedifference of arrival measurement being associated with the wireless node receiving the positioning request from the portable electronic device.

9. (Original)	The method of claim 8, wherein determining the location of the portable electronic device further comprises:
	calculating, for each time difference of arrival measurement, a position on a hyperboloid  utilizing the time difference of arrival measurement and the known position of the wireless node associated with the time different of arrival measurement;
	identifying a first intersection of at least two of the hyperboloids intersect, wherein the first intersection represents a curve on which the portable electronic device lies; and
	identifying a second intersection of at least a third hyperboloid with the curve, wherein the second intersection defines a unique point in space comprising, x, y, and z coordinates of the portable electronic device.

10. (Original)	The method of claim 1, wherein determining the location of the portable electronic device comprises:
	performing a time of arrival operation, the time of arrival operation calculating a distance of the portable electronic device from each wireless node in the plurality of wireless nodes based on the offset-adjusted time stamps and at least one time stamp indicating a time that the portable electronic device transmitted the positioning request to the plurality of wireless nodes;  and
 	calculating the position of the portable electronic device based on the known position of each wireless node in the plurality of wireless nodes and the calculated distance of the portable electronic device from each wireless node in the plurality of wireless nodes.

Claims 11-16 (Canceled)

17. (Currently Amended)	A method, with a server system, for determining a position of a portable electronic device, the method comprising:
	obtaining at least one data packet from at least one wireless node, wherein the data packet is associated with a positioning request from a portable electronic device;
	responsive to obtaining the at least one data packet, determining if data packets associated with the positioning request have been received from a plurality of wireless nodes including the at least one wireless node and satisfying a threshold number of a wireless nodes;
	responsive to data packets associated with the positioning request having been received from the plurality of wireless nodes satisfying the threshold number wireless nodes, obtaining timing data associated with each of the data packets received from the plurality of wireless nodes, wherein obtaining timing data associated with each of the data packets received from the plurality of wireless nodes comprises obtaining a time stamp and time offset information from and included in each of the data packets, wherein the time stamp is indicative of a time at which a respective wireless node of the plurality of wireless nodes received the positioning request from the portable electronic device, and wherein the time offset is indicative of a delay in time between a receiver of the respective wireless node receiving the positioning request from the portable electronic device and a processor of the respective wireless node processing the positioning request; and	
	determining a location of the portable electronic device based on the timing data associated with each of the data packets received from the plurality of wireless nodes.

18. (Original)	The method of claim 17, wherein determining if data packets associated with the positioning request have been received from the threshold number of the plurality wireless nodes comprises:
	determining a positioning request identifier included within each of the data packets; and 
	determining whether the positioning request identifier of each of the data packets matches each other. 

19. (Canceled)

20. (Original)	The method of claim 17, wherein determining the location of the portable electronic device comprises:
	determining the location of the portable electronic device within a three-dimensional space responsive to the threshold number of the plurality wireless nodes satisfying a three-dimensional space location threshold, and
	determining the location of the portable electronic device within a two-dimensional space responsive to the threshold number of the plurality wireless nodes failing to satisfy a three-dimensional space location threshold.

21. (Canceled)

22. (New)	A computing device for determining a position of a portable electronic device, the computing device comprising:
	memory; 
	at least one processor communicatively coupled to the memory; and
	a device positioning manager communicatively coupled to the memory and the at least one processor, the device positioning manager to:
obtain a set of data packets from a plurality of wireless nodes, wherein each data packet in the set of data packets is associated with a positioning request from a portable electronic device, wherein the computing device, the plurality of wireless nodes, and the portable electronic device are separate and distinct from each other, and wherein the computing device is configured to determine positions of multiple different portable electronic devices;
	obtain a time stamp and a first set of time offset information from and included in each data packet in the set of data packets, wherein the time stamp is indicative of a respective wireless node of the plurality of wireless nodes receiving the positioning request from the portable electronic device, and wherein the first set of time offset information is indicative of a delay in time between a receiver of the respective wireless node receiving the positioning request from the portable electronic device and a processor of the respective wireless node processing the positioning request;
	generate an offset-adjusted time stamp for each time stamp based on the first set of time offset information associated with each time stamp; and
	determine a location of the portable electronic device based on each of the offset-adjusted time stamps and known position of each wireless node in the plurality of wireless nodes.

23. (New)	The computing device of claim 22, wherein the device positioning manager is further to:
	determine a second set of time offset information representing a time offset between the respective wireless node and the server system identifying a time difference between a system clock of the wireless node and a system clock of the server system, 
wherein the device positioning manager generates the offset-adjusted time stamp for each time stamp further based on the second set of time offset information.

24. (New)	The computing device of claim 22, wherein the device positioning manager is further to:
	determine a second set of time offset information representing a separate time offset between a system clock of the wireless node and a system clock of each remaining wireless node of the plurality of wireless nodes, 
wherein the device positioning manager generates the offset-adjusted time stamp for each time stamp is further based on the second set of time offset information.

25. (New)	The computing device of claim 22, wherein the device positioning manager is further to:
	prior to determining the location of the portable electronic device, determine if data packets associated with the same positioning request from the portable electronic device have been received from a threshold number of wireless nodes, wherein the threshold number of wireless nodes is greater than one.

26. (New)	The computing device of claim 25, wherein the device positioning manager is further to:
	in response to determining that data packets associated with the same positioning request have not been received from the threshold number of wireless nodes, send an error message to the portable electronic device.

27. (New)	The computing device of claim 25, wherein the device positioning manager is to determine the location of the portable electronic device in response to determining that data packets associated with the same positioning request have been received from the threshold number of wireless nodes.

28. (New)	The computing device of claim 22, wherein the device positioning manager is to determine the location of the portable electronic device by:
	calculating, based on the offset-adjusted time stamps, a time difference of arrival measurement for each wireless node in the plurality of wireless nodes, the time difference of arrival measurement being associated with the wireless node receiving the positioning request from the portable electronic device.


Allowable Subject Matter

Claims 1-10, 17, 18, 20 and 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claim 1 recites, inter alia, a method, with a server system, for determining a position of a portable electronic device, the method comprising:
obtaining, by the server system, a set of data packets from a plurality of wireless nodes, wherein each data packet in the set of data packets is associated with a positioning request from a portable electronic device, wherein the server system, the plurality of wireless nodes, and the portable electronic device are separate and distinct from each other, and wherein the server system is configured to determine positions of multiple different portable electronic devices;
obtaining, by the server system, a time stamp and a first set of time offset information from and included in each data packet in the set of data packets, wherein the time stamp is indicative of a respective wireless node of the plurality of wireless nodes receiving the positioning request from the portable electronic device, and wherein the first set of time offset information is indicative of a delay in time between a receiver of the respective wireless node receiving the positioning request from the portable electronic device and a processor of the respective wireless node processing the positioning request;
generating, by the server system, an offset-adjusted time stamp for each time stamp based on the first set of time offset information associated with each time stamp; and
determining, by the server system, a location of the portable electronic device based on each of the offset-adjusted time stamps and known position of each wireless node in the plurality of wireless nodes.  
Applicant’s independent claim 17 recites, inter alia, a method, with a server system, for determining a position of a portable electronic device, the method comprising:
	obtaining at least one data packet from at least one wireless node, wherein the data packet is associated with a positioning request from a portable electronic device;
	responsive to obtaining the at least one data packet, determining if data packets associated with the positioning request have been received from a plurality of wireless nodes including the at least one wireless node and satisfying a threshold number of a wireless nodes;
	responsive to data packets associated with the positioning request having been received from the plurality of wireless nodes satisfying the threshold number wireless nodes, obtaining timing data associated with each of the data packets received from the plurality of wireless nodes, wherein obtaining timing data associated with each of the data packets received from the plurality of wireless nodes comprises obtaining a time stamp and time offset information from and included in each of the data packets, wherein the time stamp is indicative of a time at which a respective wireless node of the plurality of wireless nodes received the positioning request from the portable electronic device, and wherein the time offset is indicative of a delay in time between a receiver of the respective wireless node receiving the positioning request from the portable electronic device and a processor of the respective wireless node processing the positioning request; and	
determining a location of the portable electronic device based on the timing data associated with each of the data packets received from the plurality of wireless nodes.
 	Applicant’s independent claim 22 recites, inter alia, a computing device for determining a position of a portable electronic device, the computing device comprising:
	memory; 
	at least one processor communicatively coupled to the memory; and
	a device positioning manager communicatively coupled to the memory and the at least one processor, the device positioning manager to:
obtain a set of data packets from a plurality of wireless nodes, wherein each data packet in the set of data packets is associated with a positioning request from a portable electronic device, wherein the computing device, the plurality of wireless nodes, and the portable electronic device are separate and distinct from each other, and wherein the computing device is configured to determine positions of multiple different portable electronic devices;
	obtain a time stamp and a first set of time offset information from and included in each data packet in the set of data packets, wherein the time stamp is indicative of a respective wireless node of the plurality of wireless nodes receiving the positioning request from the portable electronic device, and wherein the first set of time offset information is indicative of a delay in time between a receiver of the respective wireless node receiving the positioning request from the portable electronic device and a processor of the respective wireless node processing the positioning request;
	generate an offset-adjusted time stamp for each time stamp based on the first set of time offset information associated with each time stamp; and
	determine a location of the portable electronic device based on each of the offset-adjusted time stamps and known position of each wireless node in the plurality of wireless nodes.  
Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e).  Specifically, the substance of the reply, dated 10/18/2021, are persuasive, as such the reasons for allowance are evident from the record and the stated differences of the prior art.  
The Examiner would like to specific point to de Salas (US-2008/0169979) and Kazmi et al. (US-2015/0011236 hereinafter, Kazmi).  
de Salas teaches a method, with a server system (Fig. 1 [104]), for determining a position of a portable electronic device (Fig. 1 [102] and Page 2 [0031]), the method comprising:
obtaining at least one data packet from at least one wireless node (Fig. 1 [108-x], Page 7 [0086] and Fig. 5 [506]), wherein the data packet is associated with a positioning request from a portable electronic device; (Page 7 [0093])
determining if data packets associated with a same positioning request from the portable electronic device have been received from a threshold number of wireless nodes.  (Fig. 5 [506])
responsive to data packets associated with the positioning request having been received from the plurality of wireless nodes satisfying the threshold number [of] wireless nodes, obtaining timing data associated with each of the data packets received from the plurality of wireless nodes; (Fig. 5 [508]) and
determining a location of the portable electronic device based on the timing data associated with each of the data packets received from the plurality of wireless nodes.  (Fig. 5 [512] and Page 7 [0089])
de Salas differs from the claimed invention by not explicitly reciting determining if data packets associated with the positioning request have been received from a plurality of wireless nodes including the at least one wireless node and satisfying a threshold number of a wireless nodes and wherein the time stamp is indicative of a time at which a respective wireless node of the plurality of wireless nodes received the positioning request from the portable electronic device, and wherein the time offset is indicative of a delay in time between a receiver of the respective wireless node receiving the positioning request from the portable electronic device and a processor of the respective wireless node processing the positioning request as found in independent claims 1, 17 and 22.  
Kazmi teaches a method and system for performing positioning measurement procedures (Abstract) that includes determining if data packets associated with the positioning request have been received from a plurality of wireless nodes including the at least one wireless node and satisfying a threshold number of a wireless nodes.  (Page 19 [0356-0357])  However, Kazmi differs from the claimed invention by not explicitly reciting wherein the time stamp is indicative of a time at which a respective wireless node of the plurality of wireless nodes received the positioning request from the portable electronic device, and wherein the time offset is indicative of a delay in time between a receiver of the respective wireless node receiving the positioning request from the portable electronic device and a processor of the respective wireless node processing the positioning request as found in independent claims 1, 17 and 22.  
Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated in the responses dated 2/23/2021 and 10/18/2021 and during the interviews held on 10/21/2021 and 1/24/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646